 1
 2
 3
 4                              UNITED STATES DISTRICT COURT
 5                                     DISTRICT OF NEVADA
 6                                                ***
 7   UNITED STATES OF AMERICA,                           Case No. 2:17-cr-00169-KJD-VCF
 8                                          Plaintiff,                     ORDER
 9          v.
10   GERARDO MORENO,
11                                        Defendant.
12
13
14          Before the Court for consideration is the Report and Recommendation (#98) containing
15   the findings and recommendations of Magistrate Judge Cam Ferenbach entered July 10, 2018,
16
     recommending that Defendant’s Motion to Suppress (#80) be denied. Though the time for doing
17
     so has passed, Defendant has failed to file objections in accordance with Local Rule (“LR”) IB
18
19   3-2.

20          The Court has conducted a de novo review of the record in this case in accordance with
21   28 U.S.C. § 636(b)(1) and LR IB 3-2. The Court determines that the Report and
22
     Recommendation (#98) containing the findings and recommendations of Magistrate Judge Cam
23
     Ferenbach entered July 10, 2018, should be ADOPTED and AFFIRMED.
24
25   ///

26   ///
27   ///
28
 1         IT IS THEREFORE ORDERED that the Magistrate Judge’s Report and
 2   Recommendation (#98) containing the findings and recommendations of Magistrate Judge Cam
 3
     Ferenbach entered July 10, 2018, are ADOPTED and AFFIRMED, and Defendant’s Motion to
 4
     Suppress (#80) is DENIED.
 5
 6   Dated this 31st day of January, 2019.

 7
 8                                            _____________________________
 9                                            Kent J. Dawson
                                              United States District Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                               -2-
